Exhibit 10.1

 

Picture 2 [mcri20200331ex101be2709001.jpg]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

June 9, 2020

 

To the Borrowers under the below-described Credit Agreement

c/o Golden Road Motor Inn, Inc.

3800 South Virginia Street

Reno, NV 89502

Attention: John Farahi

 

Re:       Limited Waiver and Amendment to Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of July 20, 2016 (as amended by (i) the letter agreement dated as of
September 23, 2016, (ii) the letter agreement dated June 7, 2018, (iii) the
letter agreement dated November 7, 2018, (iv) the letter agreement dated June
26, 2019, (v) the letter agreement dated as of December 18, 2019 and (vi) the
letter agreement dated as of March 31, 2020 (the “March 2020 Waiver”) and in
effect immediately prior to the effectiveness of this letter agreement, the
“Credit Agreement”), by and among: (1) MONARCH CASINO & RESORT, INC., a Nevada
corporation, GOLDEN ROAD MOTOR INN, INC., a Nevada corporation, MONARCH GROWTH
INC., a Nevada corporation, and MONARCH BLACK HAWK, INC., a Colorado corporation
(each, a “Borrower” and, collectively, the “Borrowers”); (2) each of the lenders
party thereto; and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, as L/C Issuer and as Swing Line Lender.  Capitalized terms not defined in
this letter agreement (this “Amendment”) are used herein as defined in the
Credit Agreement.

The Borrowers previously informed the Administrative Agent and the Lenders that
they temporarily ceased operation of each of the Atlantis Casino Resort Spa and
the Monarch Casino Black Hawk as of March 18, 2020 due to mandated orders to
close issued by the Governors of the States of Nevada and Colorado in response
to public health concerns related to the ongoing COVID-19 pandemic (“Mandated
Business Cessation Orders”).  Pursuant to the March 2020 waiver, the
Administrative Agent and the Lenders previously granted a limited waiver and
agreed to certain amendments in connection with the foregoing.  The Borrowers
reopened operation of the Atlantis Casino Resort Spa as of June 4, 2020.

The Borrowers have requested a limited waiver and certain amendments as set
forth below, and the Administrative Agent and the Required Lenders are willing
to grant such request on the terms herein.

Limited Waiver.

Upon effectiveness of this Amendment, the Administrative Agent and the Required





1




 

Lenders hereby waive:

(i) (x) any Default or Event of Default that has occurred or may occur under
Section 6.01(b) of the Credit Agreement due to the failure of the Borrowers to
comply with Section 5.03 of the Credit Agreement and (y) any requirement set
forth in the Credit Agreement that the Borrowers be in compliance or in pro
forma compliance with Section 5.03 of the Credit Agreement, in each case at any
time during the period commencing April 1, 2020 and ending on September 29,
2020;

(ii)  any Default or Event of Default that has occurred or may occur under
either (A) Section 6.01(c) of the Credit Agreement (due to the failure of the
Borrowers to comply with Section 5.01(g) of the Credit Agreement) or (B) Section
6.01(r) of the Credit Agreement, in each case as a result of the failure by the
Borrowers to have the Atlantis Casino Resort Spa open and operating at any time
prior to the date hereof;

(iii)  any Default or Event of Default that has occurred or may occur under
either (A) Section 6.01(c) of the Credit Agreement (due to the failure of the
Borrowers to comply with Section 5.01(g) of the Credit Agreement) or (B) Section
6.01(r) of the Credit Agreement, in each case as a result of the failure by the
Borrowers to have the Monarch Casino Black Hawk open and operating at any time
prior to September 30, 2020;

(iv) any Default or Event of Default that has occurred or may occur under
Section 6.01(s) of the Credit Agreement as a result of any Governmental
Authority requiring construction of the Expansion Project to be stopped at any
time prior to September 30, 2020;

(v) any Default or Event of Default that has occurred or may occur under Section
6.01(t) of the Credit Agreement as a result of construction at the Expansion
Project being halted at any time prior to September 30, 2020;

(vi) the (A) condition set forth in Section 3.02(b)(i) of the Credit Agreement
that, on the date of any Credit Event that occurs on or prior to September 30,
2020, the representations and warranties set forth in (x) Section 4.01(e)(ii) of
the Credit Agreement and (y) Section 4.01(r) of the Credit Agreement be true and
correct in all material respects (or all respects, as applicable) and (B) the
reaffirmation contained in Section 4.02 of the Credit Agreement with respect to
such representations and warranties described in the preceding clause (A) for
any Credit Event that occurs on or prior to September 30, 2020, in each case to
the extent such representations and warranties fail to be true and correct as a
result of the Mandated Business Cessation Orders;

(vii) the condition set forth in Section 3.02(b)(iii) of the Credit Agreement
for any Credit Event that occurs on or prior to September 30, 2020 to the extent
a material adverse change has occurred as described in said Section as a result
of the Mandated Business Cessation Orders; and

(viii) any requirement set forth in the Credit Agreement for prior review by the
Administrative Agent or the Construction Consultant of a Draw Package in
connection with any Construction Loan (including the requirement for 10 Business
Days’ prior notice set forth in Section 2.01(c) of the Credit Agreement), it
being understood that the Borrowers shall in any event provide any payment
applications, invoices, lien waivers and other additional information and
documents requested by the Administrative Agent, the Construction Consultant or
any





2




 

Lender.

The limited waiver set forth in the preceding sentence is a one-time waiver and
shall apply only to the matters, the time period and dates set forth in such
sentence.  Without limiting the generality of the foregoing, the limited waiver
herein shall not apply to any future failure by the Borrowers to comply with any
of the above mentioned sections or any failure to make any future required
payment of principal on the Term Loans or any future circumstances whether or
not similar to the foregoing.

Amendments

Upon effectiveness of this Amendment, the Administrative Agent, the Borrowers
and the Lenders hereby agree that:

(i)  The second sentence of the definition of “Pricing Grid” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Notwithstanding anything to the contrary herein, the Applicable Margin and
Commitment Fee Percentage in effect as of June 9, 2020 until the first
adjustment to occur after the fiscal quarter ending September 30, 2020 shall be
set at Tier I.”

(ii) Section 1.01 of the Credit Agreement is hereby amended by adding thereto a
new definition, “Operational Liquidity”, in the appropriate alphabetical
position as follows:

“Operational Liquidity” means, as of any date of determination, the amount by
which (a) (i) the Unused Revolving Commitment as of such date, plus (ii) cash of
the Loan Parties (including cage cash) as of such date exceeds (b) (i)
$24,000,000 minus (ii) any retainage costs with respect to the Expansion Project
and any settlement or judgment under the PCL Litigation paid in cash by the
Borrowers; provided that from and after the date the conditions for the
occurrence of a Credit Event described in Section 3.02(c)(ii)(B) have been
satisfied, the amount in this clause (b) shall be deemed to be zero.

(iii)  Section 3.02 of the Credit Agreement is hereby amended by (A) deleting
the “and” at the end of clause (a), (B) replacing the period at the end of
clause (b) with “; and” and (C) adding thereto a new clause (c) as follows:

“(c)      With respect to any Credit Event occurring from and after June 9,
2020, the following additional conditions shall apply:

(i) such Credit Event is reasonably necessary for the operations of the
Borrowers within the 30-day period following the date of such Credit Event; and

(ii) (A) the proceeds of any Credit Event that increases the Effective Amount of
all Revolving Loans, Swing Line Loans and L/C Obligations to greater than
$26,000,000 shall be used solely to pay retainage costs with respect to the
Expansion Project and any settlement or judgment under the PCL Litigation and
(B) the occurrence of such Credit Event shall be subject to the occurrence of
the Completion Date, the receipt of a final certificate of occupancy (or its





3




 

local equivalent) for the Expansion Project and the final resolution or
disposition of the PCL Litigation.”

(iv)       The last sentence of Section 3.02 of the Credit Agreement is hereby
amended by replacing “Section 3.02(b)” with “Section 3.02(b) and
Section 3.02(c)”.

(v)        Section 5.01(a) of the Credit Agreement is hereby amended by (A)
deleting the “and” at the end of clause (xii), (B) renumbering clause (xiii) as
clause (xiv) and (C) adding thereto a new clause (xiii) as follows:

“(xiii)   On the first day of each calendar month, a cash usage forecast setting
forth the current cash balances and at least 13 weeks of projected usage and
otherwise in reasonable detail prepared by a Responsible Officer of the
Borrowers; and”.

(vi)       The last sentence of Section 5.02(e) of the Credit Agreement is
hereby amended by replacing “May 31, 2020” with “September 30, 2020”.

(vii)      The last sentence of Section 5.02(f) of the Credit Agreement is
hereby amended by replacing “May 31, 2020” with “September 30, 2020”.

(viii)    Section 5.02(q) of the Credit Agreement is hereby amended by replacing
“June 30, 2020” with “September 30, 2020”.

(ix)       Section 5.02 of the Credit Agreement is further amended by adding
thereto a new clause (u) as follows:

“(u)     Operational Liquidity.  The Borrowers shall not permit Operational
Liquidity to be less than $25,000,000 at any time.”

(x)      Exhibit A (Notice of Loan Borrowing) and Exhibit D (Notice of Swing
Loan Borrowing) are hereby amended and restated in their entirety with the
corresponding Exhibits attached hereto as Annex A.

Release

FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE
HEREBY ACKNOWLEDGED, EACH LOAN PARTY HEREBY, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, FULLY AND WITHOUT RESERVE, WAIVES, RELEASES, ACQUITS, AND FOREVER
DISCHARGES EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS,
ADVISORS, REPRESENTATIVES AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES”
AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, DIRECT
AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR HEREAFTER
ASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER DUE





4




 

OR TO BECOME DUE, WHETHER DISPUTED OR UNDISPUTED, WHETHER KNOWN OR UNKNOWN
(INCLUDING, WITHOUT LIMITATION, ANY CROSS CLAIMS, OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY) (COLLECTIVELY, THE “RELEASED CLAIMS”), FOR OR BECAUSE OF ANY
MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR
SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO
THE DATE HEREOF AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN
ANY WAY CONNECTED TO ANY OF THIS AMENDMENT, THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(COLLECTIVELY, THE “RELEASED MATTERS”).  EACH LOAN PARTY, BY EXECUTION HEREOF,
HEREBY ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS SECTION ARE INTENDED
TO COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING IN CONNECTION WITH THE RELEASED MATTERS HEREIN COMPROMISED AND
SETTLED.  EACH LOAN PARTY HEREBY FURTHER AGREES THAT IT WILL NOT SUE ANY
RELEASED PARTY ON THE BASIS OF ANY RELEASED CLAIM RELEASED, REMISED AND
DISCHARGED BY THE LOAN PARTIES PURSUANT TO THIS SECTION.  IN AGREEING TO THIS
SECTION, EACH LOAN PARTY CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL
COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR
OMISSIONS BY ANY OF THE RELEASED PARTIES AND HEREBY AGREES AND ACKNOWLEDGES THAT
THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN
ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY,
COMPLETENESS OR VALIDITY HEREOF.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.

Miscellaneous

The provisions of this Amendment shall be effective upon the date of the
Administrative Agent’s receipt of counterparts of this Amendment executed by the
Lenders and the Borrowers.

The Borrowers hereby confirm that, after giving effect to this Amendment, the
representations and warranties contained in Article IV of the Credit Agreement
and in the other Loan Documents (other than the representations and warranties
referenced in clause (vi) of the “Limited Waiver” section above) are true and
correct in all material respects and no Default or Event of Default has occurred
and is continuing.

Except as specifically modified herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed by the Borrowers in all respects.  This Amendment may be executed in
any number of identical counterparts, any set of which signed by all the parties
hereto shall be deemed to constitute a complete, executed original for all
purposes.  Transmission by facsimile, “pdf” or similar electronic copy of an
executed counterpart of this Amendment shall be deemed to constitute due





5




 

and sufficient delivery of such counterpart.  This Amendment shall be governed
by, construed and enforced in accordance with, the laws of the State of Nevada
without reference to conflicts of law rules.

 

[This Space Intentionally Left Blank]

 

 

 



6




 

This Amendment is a Loan Document as defined in the Credit Agreement, and the
expense reimbursement, indemnification, waiver of jury trial, consent to
jurisdiction and other provisions of the Credit Agreement generally applicable
to Loan Documents are applicable hereto and incorporated herein by this
reference and this Amendment shall be interpreted, construed and enforced as if
all such provisions were set forth in full in this Amendment.

 

Sincerely,

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

By:

 

 

Name:

Brett McLane

 

Title:

Vice President

 

 

 



[Signature Page to Letter Agreement – Amendment (June 2020)]




 

Accepted and agreed to:

 

 

 

 

 

MONARCH CASINO & RESORT, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

Name:

John Farahi

 

Title:

Secretary

 

 

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

Name:

John Farahi

 

Title:

Secretary

 

 

 

 

MONARCH GROWTH INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

Name:

John Farahi

 

Title:

Director

 

 

 

 

MONARCH BLACK HAWK, INC.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

Name:

John Farahi

 

Title:

Treasurer

 

 





[Signature Page to Letter Agreement – Amendment (June 2020)]




 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





[Signature Page to Letter Agreement – Amendment (June 2020)]




 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





[Signature Page to Letter Agreement – Amendment (June 2020)]




 

ZIONS BANCORPORATION, N.A. DBA NEVADA STATE BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





[Signature Page to Letter Agreement – Amendment (June 2020)]




 

 

 

 

CIT BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Letter Agreement – Amendment (June 2020)]

